

116 SRES 427 IS: Recognizing the historical, cultural, and religious significance of Sikh Americans, and for other purposes.
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 427IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Durbin (for himself, Mr. Menendez, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the historical, cultural, and religious significance of Sikh Americans, and for other
			 purposes.
	
 Whereas Sikhs have been living in the United States for more than 120 years, and during the early 20th century, thousands of Sikh Americans worked on farms, in lumber mills and mines, and on the Oregon, Pacific, and Eastern Railroad;
 Whereas Sikhs in the United States and around the world live the values and ideals of equality, service, and devotion to God first preached by the first of the ten living gurus and the founder of Sikhism, Guru Nanak;
 Whereas the devotion of Guru Nanak to spiritual matters led him to embark on a 24-year spiritual journey throughout South Asia and to places outside South Asia, including Tibet, Baghdad, and Mecca;
 Whereas Guru Nanak was the first of the ten living gurus whose wisdom is now contained in the Guru Granth Sahib, and the teachings of Guru Nanak became the basis of Sikhism;
 Whereas 2019 is the year of the 550th birthday of Guru Nanak, and Guru Nanak's Gurpurab, which is one of the most important dates in the Sikh calendar, is celebrated across the United States and worldwide;
 Whereas Vaisakhi, which is one of the most historically significant days of the year for Sikhs, is celebrated every April;
 Whereas Sikhism is the fifth largest religion in the world, and there are more than 25,000,000 Sikhs worldwide and more than 750,000 Sikh Americans;
 Whereas Sikh men and women have notably contributed to the society of the United States since their arrival in the United States in the late 1800s;
 Whereas Sikh Americans pursue diverse professions that add to the social, cultural, and economic vibrancy of the United States, including by serving as members of the Armed Forces and making significant contributions in the fields of agriculture, information technology, small business, hospitality, trucking, medicine, and technology;
 Whereas Sikh Americans, such as Bhagat Singh Thind, served in the Armed Forces during World War I and World War II;
 Whereas the first Asian-American Member of Congress, Dalip Singh Saund, was a Sikh American elected to office in 1957;
 Whereas Gurbir Singh Grewal became the first Sikh-American State attorney general in the history of the United States when he was confirmed by the State Legislature of New Jersey on January 16, 2018;
 Whereas Lieutenant Sandeep Singh Dhaliwal was the first observant Sikh to serve in the Harris County Sheriff’s Office and was one of the first observant Sikhs in the State of Texas to receive a policy accommodation to practice his religion while serving as a police officer, and on Friday, September 27, 2019, in Houston, Texas, Lieutenant Dhaliwal was killed by gunfire while serving in the line of duty;
 Whereas Sikh-American women, such as Grammy-winning artist Snatam Kaur, Officer Gursoach Kaur of the New York City Police Department, and Professor Supreet Kaur of the University of California, Berkeley, continue to make diverse contributions to the United States;
 Whereas the inventor of fiber optics, Dr. Narinder Kapany, and the largest peach grower in the United States, Didar Singh Bains, are Sikh Americans;
 Whereas Sikh Americans distinguish themselves by fostering respect among all people through faith and service;
 Whereas the Senate is committed to educating citizens about the religions of the world, the value of religious diversity, tolerance grounded in the principles of the First Amendment to the Constitution of the United States, a culture of mutual understanding, and the importance of reducing violence; and
 Whereas the Senate seeks to further the diversity of its community and afford all residents the opportunity to better understand, recognize, and appreciate the rich history and shared experiences of Sikh Americans: Now, therefore, be it
	
 That the Senate— (1)recognizes the historical, cultural, and religious significance of the 550th birthday of Guru Nanak;
 (2)recognizes that the teachings of Guru Nanak on equality and service have inspired millions of people and can serve as an inspiration for people of all faiths;
 (3)recognizes the invaluable contributions and sacrifices made by Sikh Americans; (4)recognizes the discrimination that Sikh Americans have faced in the United States and around the world; and
 (5)expresses its respect for all Sikhs who practice their faith.